Citation Nr: 0218803	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  02-00 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
residuals of a cholecystectomy, with incidental 
appendectomy.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The appellant is a veteran who retired in January 1972 
after more than 21years of active duty.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal 
from a July 2000 rating decision by the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the veteran's claim for a rating 
in excess of 10 percent for residuals, status post 
cholecystectomy, with incidental appendectomy.  In January 
2002, the veteran requested a personal hearing before the 
RO.  In May 2000, he canceled the request.  


FINDING OF FACT

The veteran's residuals of cholecystectomy and incidental 
appendectomy are not manifested by more than mild 
symptoms.  


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a 
cholecystectomy, with incidental appendectomy, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.114, Code 7318 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became 
law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.  

The RO did not have the benefit of the explicit provisions 
of the VCAA when it first adjudicated the issue in this 
case in July 2000.  The case has now been reviewed under 
the VCAA.  The veteran was advised of this in a November 
2001 statement of the case (SOC).  After reviewing the 
claims folder, the Board finds that there has been 
substantial compliance with the pertinent mandates in the 
VCAA and implementing regulations.   

Well-groundedness is not an issue.  In the July 2000 
decision, and the November 2001 SOC, the veteran was 
notified of what evidence was needed to substantiate his 
claim, and of what was of record.  VA's duty to notify 
includes the duty to inform the veteran what evidence, if 
any, he is responsible for submitting to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  That was done in this case.  In accordance with 
the requirements of the VCAA, the veteran was notified in 
an October 2001 letter from the RO what evidence he needed 
to submit in order to substantiate his claim, and what 
evidence VA would obtain.  The letter explained that VA 
would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of 
any records.

The RO has obtained the veteran's service medical records 
and all identified records from private medical care 
providers, and he has been accorded VA examination.  There 
is no indication that there is any relevant evidence 
outstanding.  As noted, the RO reviewed this case under 
the VCAA in November 2001, and notice was sent to the 
veteran.  The veteran is not prejudiced by the Board's 
review of the case based on the current record. 

Background

Service medical records reveal that the veteran was 
hospitalized in November 1967 after he complained of 
epigastric pain.  Diagnostic tests showed his stomach pain 
was due to a nonfunctioning gall bladder.  He underwent a 
cholecystectomy and incidental appendectomy in January 
1968.  By a May 1972 decision, the RO, in pertinent part, 
granted service connection for postoperative residuals of 
a cholecystectomy with incidental appendectomy, rated 
noncompensable.  

By a March 1973 decision, the RO determined that the May 
1972 decision was clearly and unmistakably erroneous in 
not granting a compensable evaluation for the veteran's 
service-connected gastrointestinal disorder, inasmuch as 
the evidence showed the disability was symptomatic, and 
manifested by complaints of bile, gas, regurgitation, and 
a distended stomach.  In the March 1973 decision, the RO 
increased the rating for postoperative residuals of a 
cholecystectomy, with incidental appendectomy, to 10 
percent.  

The RO received the veteran's application for an increased 
rating for his service-connected gastrointestinal 
disability in February 2000.  In support of his claim he 
submitted a January 2000 letter from a private physician 
who reported that the veteran had gastroesophageal reflux 
disease which caused indigestion, heartburn, and acid 
reflux.  The physician reported that the cholecystectomy 
contributed to the veteran's acid reflux problems.  

On VA examination in March 2000, the veteran complained of 
indigestion and reflux symptomatology.  He stated that he 
was unable to eat any food that contained citric acid, or 
any products such as orange juice, tomato juice, and 
lemonade.  He was also unable to digest many fried foods.  
He estimated that approximately 75 percent of what he eats 
causes severe reflux symptomatology, and he felt like bile 
reflux entered his mouth daily.  He took Gaviscon for 
relief.  He denied any dysphagia or odynophagia associated 
with his gastrointestinal disorder.  He also denied any 
fatigue, weakness, depression, or anxiety.  The examiner 
noted that the veteran was moderately obese.  There was no 
evidence of malnutrition or vitamin deficiency.  
Examination revealed a nontender surgical scar in the 
midline of the veteran's abdomen.  The abdomen was soft 
and nontender, and positive for bowel sounds.  Palpation 
of the spleen revealed no ascites.  Abdominal ultrasound 
revealed that the veteran's liver and spleen were mildly 
enlarged.  The diagnosis was status post-cholecystectomy 
with residual of bile reflux, hepatosplenomegaly, and 
significant iron deficiency anemia.  The examiner opined 
that the veteran's complaint of bile reflux symptomatology 
was as likely as not a residual of the 1968 
cholecystectomy.  Although the veteran claimed a condition 
of gastroesophageal reflux secondary to the 
cholecystectomy, his current complaints, subjective 
history, and the examination results were more consistent 
with a diagnosis of bile reflux secondary to the 
cholecystectomy.  

Private medical records dated from April 1995 to July 2000 
reveal treatment the veteran received for numerous medical 
problems, including prostate cancer, in addition to 
treatment for his gastrointestinal disorder.  On March 
2000 examination, it is noted that the veteran "has a 
longstanding history of gastrointestinal reflux disease . 
. . which has been going on for more than 15 years . . . 
."  The veteran denied dysphagia, nausea, vomiting, 
hematemesis, melena, and hematochezia.  Examination 
revealed the veteran was in no acute distress.  
Hepatosplenomegaly was noted, but the examination was 
otherwise negative.  The diagnosis was iron deficiency 
anemia probably due to chronic gastrointestinal blood 
loss.  Iron deficiency anemia was again noted on a May 
2000 outpatient record.  In a June 2000 examination 
report, a private physician noted that medical review of 
the veteran's bodily systems was significant for 
hypertension and gastroesophageal reflux, and negative for 
all other systems.  

In his substantive appeal, the veteran reported that his 
symptoms are severe rather than mild, especially when he 
does not follow a strict diet.  He stated "the probability 
of me ingesting something I am not suppose to consume is 
high at best."

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 
4.  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Where there is a question as to which of two 
evaluations apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002). 

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's service-connected residuals of a 
cholecystectomy with incidental appendectomy are rated 
under 38 C.F.R. § 4.114, Diagnostic Code 7318 (removal of 
the gall bladder).  Code 7318 provides that gall bladder 
removal which is nonsymptomatic warrants a zero percent 
disability rating.  Removal of a gall bladder with mild 
symptoms warrants a 10 percent rating, and gall bladder 
removal with severe symptoms warrants a (maximum under 
Code 7318) 30 percent rating..

The Board finds that the competent and probative evidence 
does not establish that the residuals of a cholecystectomy 
and incidental appendectomy warrant a rating in excess of 
10 percent.  While the evidence shows that he suffers 
impairment of his gastrointestinal system, there is no 
evidence of such symptoms as nausea, vomiting, dysphagia, 
fatigue, weakness, depression, or anxiety due to his 
gastrointestinal symptoms.  In fact, the veteran 
specifically denied such symptoms. 

The Board is aware that the claims folder contains 
numerous records from private health care providers 
showing that the veteran has complained of, and has been 
treated for gastrointestinal symptoms since he applied for 
an increased rating in February 2000.  The most recent 
evidence of record, the VA examination in March 2000, and 
reports of treatment from private physicians through July 
2000, reflects that the veteran's symptoms are primarily 
indicative of gastroesophageal reflux disease and iron 
deficiency anemia (which is not service connected).  Liver 
and spleen enlargement, also noted on examination, 
likewise is not service connected.  The operative scar is 
nontender; there is no underlying tissue loss; and the 
scar causes no impairment of function.  Hence, a separate 
compensable rating for the scar is not warranted. 

The preponderance of the evidence is against the veteran's 
claim that residuals of his cholecystectomy and 
appendectomy are more than mildly disabling.  Recent 
relevant evidence does not show any functional impairment 
attributable to the cholecystectomy, and is against a 
finding that residuals are severe.  Simply put, the 
relevant medical evidence shows that the residuals of the 
1968 cholecystectomy with incidental appendectomy are no 
more than mild.  Essentially, the veteran presents 
subjective complaints that the disability becomes more 
symptomatic if he does not adhere to a recommended diet, 
while objective findings reflect no more than mild 
symptoms.  Nonservice-connected pathology, such as liver 
and spleen enlargement, may not be considered in rating 
the service connected disability.  The preponderance of 
the evidence is against this claim, and it must be denied.


ORDER

A rating in excess of 10 percent for residuals of a 
cholecystectomy, with incidental appendectomy, is denied.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

